DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I (claims 1-5 and 23-27) in the reply filed on January 15, 2021 is acknowledged. The traversal is on the ground(s) that: there was no lack of unity made during the international phase and that any search for the invention in Species I would include a search for the invention embodied in Species II and no serious burden on the Examiner. This is not found persuasive because the species lack unity of invention for the reasons laid out in the December 23, 2020 restriction requirement. Moreover, each species has different features, thus requiring a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). Therefore, a search burden exists. If applicant does not believe that the species require a different field of search, then applicant should submit evident or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statement filed 3/14/2019 fails to comply with 37 CFR 1.98(a)(3), which requires a copy of the translation if a written English-language translation of a non-English-language document, or portion thereof, is within the possession, custody, or control of, or is readily available to any individual designated in § 1.56(c). It has been placed in the application file, but the information referred to therein has not be considered. This objection specifically refers to the foreign patent document NO 317366.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ribbon means of claim 4, sensor means, data logging and storage means, communication means, central data logging device of claim 24, and means for controlling a temperature and means for monitoring the temperature of claim 25 must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “116” has been used to designate both a threaded rod and upright member.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: “117” of p. 11, lines 20-21.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: “1” found in Figure 1; “38” and “39” found in Figures 3a, 3b, and 3c.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because there is a typographical error.  Line 4 of the abstract states “then” should be changed to –them--. Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
In page 7, line 6, “Figures 3” should be changed to --Figures 3a, 3b, 3c,--. 
In page 9, line 33, “Figure 6” and in page 10, line 7, “Figures 6” should be changed to --Figures 6a, 6b, and 6c-- respectively.
35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112. Examples of some unclear, inexact or verbose terms used in the specification are:  		
In page 6, line 25 to page 15, line 11, the reference character “14” is inconsistently listed as “framework”, “frame structure”, and “framework structure”.
In page 6, line 32 to page 18, line 20, the reference character “16” is inconsistently listed as “uprights”, “upright members”, and “members”.
In page 12, line 36 to page 19, line 12, the reference character “120” is inconsistently listed as “top or lid structure”, “lid or top”, “lid”, “top structure”, “top/lid/base”.
In page 10, line 31 to page 12, line 16, the reference characters “114” and “114’” are both inconsistently referred to as “guide portion for growing container” and “guide portion for framework”.  
Throughout the whole specification, the reference character “10” and “110” are both inconsistently referred to as “container” and “growing container”. 
Appropriate correction is required.

Claim Objections
Claims 1 and 25 are objected to because of the following informalities:
In claim 1, line 8, “tracks” should be changed to --rails or tracks--. 
In claim 25, line 6, the claim should end in a period, not a semicolon.
Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “lighting means” in claims 1 and 2 is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and in accordance with the specification, the limitation is being interpreted as bulbs, LEDs, fluorescent tubes, multiple light sources in an array (page 10, line 13, page 17, lines 29-31, page 19, lines 18-21).
The limitation “data logging and storage means” in claim 24 is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and in accordance with the specification.
The limitation “communication means” in claim 24 is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and in accordance with the 
The limitation “means for controlling a temperature” in claim 25 is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and in accordance with the specification, the limitation is being interpreted as hot air, radiator, electrical heaters, electromagnetic induction heaters, Pelitier coolers, cold air, ice slurry compressor, chiller (page 14, lines 21-35).
The limitation “means for monitoring the temperature” in claim 25 is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and in accordance with the specification.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mechanism” in claims 2 and 3 is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and in accordance with the specification, the limitation is being interpreted as a worm gear (page 11, lines 18-21).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function and/or not modified by functional language. Such claim limitations are: “engaging means”, “ribbon means”, “panel means”, and “sensor means”. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof. 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does not recite(s) sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, and 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “disposed on the tracks” in line 8. This limitation is unclear as to whether the limitation is in reference to the first set of substantially parallel rails or tracks and/or the second set of substantially parallel rails or tracks, or if the tracks are referring to some other tracks not already specified. For examination purposes the limitation will be read as “disposed on the first set of substantially parallel rails or tracks and the second set of substantially parallel rails or tracks”.   
Claim 1 recites the limitations “at least one container” in line 10 and “a container” in lines 13 and 15. It is unclear whether each of these limitations recite one of the plurality of containers of line 6, or separate, additional container(s). For examination purposes the limitations will be read as “at least one container of the plurality of storage containers” and “a container of the plurality of storage containers”, respectively. 
Claim 1 recites the limitation “a stack” in line 10. It is unclear whether the limitation recites one of the stacks of line 6, or a separate, additional stack. For examination purposes the limitations will be read as “a stack of the stacks”.
Claim 1 recites the limitation “a series of lighting means, the lighting means being deployable…”. It is unclear as to whether the limitation is referring to one lighting means of the series of lighting means being deployable, or the series of lighting means as a whole being deployable.  
The limitation “engaging means located on the uprights, said engaging means engaging the lighting means” in claim 3 is unclear. The term “engaging” is unclear in this limitation since there is not enough information as to determine what structure is engaging what other structure. The specification does not provide a clear description. 
The limitation “a panel means located on ribbon means, said ribbon means engaging with the engaging means located on the uprights” in claim 4 is unclear. The term “ribbon means” is unclear in this limitation since there is no structure. The specification does not provide a clear description. 
Claim 5 recites the limitation “the engaging means” in line 4. There is insufficient antecedent basis for this limitation in the claim. 
In claim 23, the limitation “a lighting” in line 8 is unclear and appears to be incomplete: a lighting what? device? means?  
Claim 23 recites the limitations “the containers” in line 6 and “the sides” in line 9. There is insufficient antecedent basis for these limitations in the claim. 
Claims 25-27 recite “The method of growing plants according to claim…” in line 1 of each claim; however, this term lacks antecedent basis because such a method is not 
Claim 26 recites the limitation “the plant” in line 4. There is insufficient antecedent basis for this limitation in the claim. 
In claim 26, it is unclear if “light” and “lighting” recite the same light and lighting as in claim 23, lines 5 and 8, or separate, additional light and lighting. 
Claims 2 and 24 are being rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lindbo et al. (GB 2520104) in view of Huang et al. (CN 205082295, machine translation attached).
Regarding claim 1, Lindbo et al. discloses a system comprising:

a second set (22b) of substantially parallel rails or tracks (22) extending transverse to the first set (22a) in a substantially horizontal plane (X-Y plane) to form a grid pattern having a plurality of grid spaces (Fig. 1);
a plurality of storage containers (10) arranged in stacks (12), located beneath the grid spaces and within a series of uprights (16) forming a framework (14);
at least one load handling device (30) disposed on the tracks (22), arranged to move laterally above the stacks, each load handling device having a lifting device arranged to lift at least one container, or part thereof, from a stack (p. 7, lines 24-28).
Lindbo et al. discloses the claimed invention except for a series of lighting means in a growing system, the lighting means being deployable from a first position adjacent a container in the stacks to a second position above a container location, such that light emitted by the lighting means will be evenly distributed across a growing volume of a container.
Huang et al. teaches a series of lighting means (10), the lighting means being deployable from a first position adjacent a container in the stacks (the LEDs (10) can rotate from a position adjacent to the inner layer (11) of the box) to a second position above a container location, such that light emitted by the lighting means will be evenly distributed across a growing volume of a container (paragraph [0025] of machine translation).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lindbo et al. to include lighting means as taught by Huang et al. in order to provide lighting 
Regarding claim 2, Lindbo et al. as modified by Huang et al. teaches (references to Huang) a mechanism, the lighting means being configured to be movable from the first position to the second position by the mechanism, which is located on the uprights of the framework (Fig. 1, the second rotating shaft (7) acts as a mechanism for the movement of the LEDs (10), the second rotating shaft (7) located on the outer layer (3) which acts an upright of a framework).  
Regarding claim 3, Lindbo et al. as modified by Huang et al. teaches (references to Huang) wherein the mechanism comprises; engaging means located on the uprights, said engaging means engaging the lighting means (Fig. 1, the second rotating shaft (7) engages with the LEDs (10) through a cover (8) that the LEDs (10) are attached thereto). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lindbo et al. (GB 2520104) in view of Huang et al. (CN 205082295, machine translation attached) and in further view of Fok et al. (US 20140344099).
Regarding claim 4, Lindbo et al. as modified by Huang et al. teaches the lighting means.
Lindbo et al. as modified by Huang et al. is silent about wherein the lighting means comprise: a panel means located on ribbon means, said ribbon means engaging with the engaging means located on the uprights. 
Fok et al. teaches wherein a lighting means (500) comprise: a panel means (600) located on ribbon means (chains (806); As best understood, the term “ribbon means” is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lindbo et al. as modified by Huang et al. to include a lighting means that comprises LED (light-emitting diode) panels on chains as is taught by Fok et al in order to greatly reduce energy costs and to provide various densities of light (see paragraphs [0034] and [0115] of Fok et al.).  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lindbo et al. (GB 2520104) in view of Huang et al. (CN 205082295, machine translation attached) and in further view of Cristian et al. (US 4734830).
Regarding claim 5, Lindbo et al. as modified by Huang et al. teaches the mechanism.
Lindbo et al. as modified by Huang et al. is silent about wherein the mechanism comprises: a worm gear mechanism, said worm gear mechanism having a threaded rod located on the uprights, and the engaging means having a toothed wheel.
Cristian et al. teaches wherein the mechanism comprises: a worm gear mechanism (72), said worm gear mechanism (72) having a threaded rod located on the uprights ((17); the housing of the lighting mechanism is position in an upright structure), and the engaging means having a toothed wheel (73).                                          
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lindbo et al. as .
Claims 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Fok et al. (US 20140344099) in view of Lindbo et al. (GB 2520104) and Huang et al. (CN 205082295, machine translation attached).
Regarding claim 23, Fok et al. discloses a method of growing organisms within a growing system (paragraph [0028], “seedlings are planted and raised in a dedicated environment”), the method comprising:
providing growing means within a storage container (paragraph [0023]; see Fig. 1);
providing light, water and nutrients for the container (paragraph [0023]).
Fok et al. is silent about positioning the container within a storage system, moving the containers using at least one robotic load handling device operable on a grid system above the container, and wherein the light is provided via a lighting that is deployable from a first position adjacent the sides of the container to a second position above the container. 
Lindbo et al. teaches positioning the container within a storage system, moving the containers using at least one robotic load handling device operable on a grid system above the container (page 5, lines 35-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fok et al. by placing it in a system 
Huang et al. teaches wherein the light is provided via a lighting (10) that is deployable from a first position adjacent the sides of the container (the LEDs (10) can rotate from a position adjacent to the inner layer (11) of the box) to a second position above the container (paragraph [0025] of machine translation).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fok et al. to include lighting means as taught by Huang et al. in order to provide lighting requirements for each growing volume in a container within a storage system ([0004] of machine translation).
Regarding claim 24, Fok et al. as modified by Lindbo et al. and Huang et al. teach (references to Fok et al.) providing sensor means, and data logging and storage means, within a storage container; providing communication means to communicate data which has been logged to a central data logging device; monitoring the data received; and removing the container having the growing means during a growing cycle of an organism within the container to provide water and nutrients (paragraphs [0179], [0108], [0137], [0195], and [0201]; sensors, monitoring, and data logging to a computer system for analysis that communicate with each other via a bus; removal of containers for water and soil (nutrient) addition).  
Regarding claim 25, Fok et al. as modified by Lindbo et al. and Huang et al. teach (references to Fok et al.) providing means for controlling a temperature within the container having the growing means and; providing means for monitoring the 
Regarding claim 26, Fok et al. as modified by Lindbo et al. and Huang et al. teach (references to Fok et al.) emitting light of a predetermined wavelength from lighting suitable for the plant being grown in the container having the growing means (paragraph [0023]; predetermined wavelength optimized to produce a desired growth pattern).
Regarding claim 27, Fok et al. as modified by Lindbo et al. and Huang et al. teach (references to Fok et al.) varying a length of time the light is emitted to simulate an appropriate day length for the plant being grown in the container (paragraphs [0117]-[0119]; manipulate lighting cycle to affect the plant growth cycle by varying light cycles). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Kulas (US 2014/0026474) teaches sensors and communication to a computer for analysis.
Uchiyama (US 8984806) teaches the providing of water, light, and nutrients to growing containers.
Cao (CN 106287465A) teaches rotating lighting means around a container.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552.  The examiner can normally be reached on Monday-Thursday 7:30pm Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 5716891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        

/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643